In a proceeding to remove all candidates of the Right to Life Party from the ballot in the Town of Orangetown, County of Rockland, the appeal is from a judgment of the Supreme Court, Rockland County (Wood, J.), dated October 19, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. Petitioner Crable, Chairman of the Town of Orangetown Democratic Committee, instituted the instant proceeding on October 1, 1981. The certificates of nomination which he seeks to challenge were filed on or before September 15, 1981, the last date for such filing with the board of elections. Subdivision 2 of section 16-102 of the Election Law states in relevant part that a “proceeding with respect to a petition shall be instituted within fourteen days after the last day to file the petitions”. We are not persuaded by petitioner’s argument that the time limit within which a proceeding may be brought to challenge certificates of nomination is any different than that with respect to nominating petitions. Accordingly, the instant proceeding is time barred, as more than 14 days had elapsed between the last day for filing the certificates of nomination and the date of Crable’s *585institution of the instant proceeding (cf. Matter of Thompson v Wallace, 45 NY2d 803). Hargett, J. P., O’Connor, Weinstein and Thompson, JJ., concur.